Exhibit 10.1

PROMISSORY NOTE
 

FACE AMOUNT  $250,000  PRICE  $250,000  INTEREST RATE  14% per annum  NOTE
NUMBER  September-2007-101  ISSUANCE DATE  September 4, 2007  MATURITY DATE 
March 4, 2008 

 
FOR VALUE RECEIVED, Seawright Holdings, Inc., a Delaware corporation, and all of
its subsidiaries (the “Company”) (OTC BB: SWRI) hereby promises to pay to the
order of DUTCHESS PRIVATE EQUITIES FUND, LTD. (the “Holder”) by the Maturity
Date, or earlier, the Face Amount of Two Hundred and Fifty Thousand Dollars
($250,000) U.S., (this "Note") in such amounts, at such times and on such terms
and conditions as are specified herein (sometimes hereinafter the Company and
the Holder are referred to collectively as "the Parties").
 
Any capitalized terms not defined in this Note are defined in the Investment
Agreement for the Equity Line of Credit between Dutchess Private Equities Fund,
L.P. (the “Investor”) and the Company dated September 12, 2005 (the "Equity
Line"), which definitions the Company and the Holder incorporate herein by
reference.
 
Article 1    Method of Payment/Interest
 
Section 1.1    The Company shall pay interest (“Interest”) at the rate of
fourteen percent (14%) per annum, compounded daily, on the unpaid Face Amount of
this Debenture at such times and in such amounts as outlined in this Article 1.
The Company shall make mandatory monthly payments of interest (the “Interest
Payments”), in an amount equal to the interest accrued on the principal balance
of the Note from the last Interest Payment until such time as the current
Interest Payment is due and payable. The Interest Payments shall commence on
September 20th, 2007 and shall continue for five (5) months thereafter (for a
total of six (6) Interest Payments), and the Interest Payments shall be paid the
20th day of each such month (“Payment Date”).
 
Section 1.2    After the date the Company’s registration statement for the
Equity Line, as outlined in Article 20, below, is declared effective by the SEC
(“Effective Date”), the Company shall make mandatory monthly payments on the
Face Amount of the Note in an amount equal to the greater of 1) an amount equal
to the Face Amount of the Note divided by the number of months from the
Effective Date until the Maturity Date or 2) 100% of each Put given to the
Investor by the Company.
 
Section 1.3    Payments pursuant to this Section 1.2, shall be drawn directly
from the closing of each Put and shall be wired directly to the Holder on the
Closing Date and shall be included in the calculation of the Threshold Amount
(as defined in Section 1.4, below). The Company agrees to fully execute and
diligently carry out Puts to the Investor, on the terms set forth in the
Investment Agreement. The Company agrees that the Put Amount shall be for the
maximum amount allowed under the Investment Agreement. Further, the Company
agrees to issue Puts to the Investor for the maximum frequency allowed under the
Investment Agreement. Failure to comply with the terms of the Investment
Agreement with respect to the Puts will result in an Event of Default as defined
in this Agreement in Article 4.
 
1

--------------------------------------------------------------------------------


 
Section 1.4    In order to assist the Company in meeting its obligations under
this Note, the Company hereby authorizes the Investor to transfer funds from any
Put directly to the Holder. A Put shall be deemed closed after the funds are
transferred to the Holder.
 
Section 1.5    After Closing, the Company must make a prepayment to the Holder
when the aggregate amount of financing ("Financing") received by the Company is
in excess of one hundred thousand dollars ($100,000) ("Threshold Amount"). The
Company agrees to pay one hundred percent (100%) of any proceeds raised by the
Company over the Threshold Amount toward the prepayment of the Note, Interest
and any penalties until the Face Amount is paid in full. The prepayments shall
be made to the Holder within one (1) business day of the Company's receipt of
the Financing. Failure to do so will result in an Event of Default. The
Threshold Amount shall also pertain to any assets sold, transferred or disposed
of by the Company and any cash balances in the Company bank or brokerage
accounts at the end of each month.
 
Section 1.6    Notwithstanding any provision to the contrary in this Note, the
Company shall pay the Face Amount to the Holder, with any interest accrued, and
penalities, if any, upon the Maturity Date.
 
Article 2    Collateral
 
Section 2.1    The Company does hereby agree to issue to the Holder for use as
collateral fifty (50) signed Put Notices. In the event, each of the Put Notices
are used, the Holder uses the Collateral in full, the Company shall immediately
deliver to the Holder additional Put Noticess as requested by the Holder..
 
Section 2.2    Upon the completion of the Company's obligation to the Holder of
the Face Amount of this Note, all remaining Put Notices shall be marked "VOID"
by the Holder and returned to the Company at the Company's request.
 
Article 3    Unpaid Amounts
 
Section 3.1    In the event that on the Maturity Date the Company has any
remaining amounts unpaid on this Note (the "Residual Amount"), the Holder can
exercise its right to increase the Face Amount by ten percent (10%) as an
initial penalty and an additional two and one-half percent (2.5%) per month
paid, pro rata for partial periods, compounded daily, as liquidated damages
("Liquidated Damages"). If a Residual Amount remains, the Company is in Default
and the Holder may elect remedies as set forth in Article 4, below. The Parties
acknowledge that Liquidated Damages are not interest and should not constitute a
penalty.
 
2

--------------------------------------------------------------------------------



Article 4    Defaults and Remedies
 
Section 4.1         Events of Default. An “Event of Default” occurs if any one
of the following occur:
 
(a)    The Company does not make a Payment within two (2) business days of (i) a
Payment Date; or (ii) the closing of a Put; or, (iii) a Residual Amount on the
Note exists on the Maturity Date; or
 
(b)    The Company, pursuant to or within the meaning of any Bankruptcy Law (as
hereinafter defined): (i) commences a voluntary case; (ii) consents to the entry
of an order for relief against it in an involuntary case; (iii) consents to the
appointment of a Custodian (as hereinafter defined) of the Company or for its
property; (iv) makes an assignment for the benefit of its creditors; or (v) a
court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that: (A) is for relief against the Company in an involuntary case; (B)
appoints a Custodian of the Company or for its property; or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) calendar days; or
 
(c)    The Company’s $0.001 par value common stock (the "Common Stock") is
suspended or is no longer listed on any recognized exchange, including an
electronic over-the-counter bulletin board, for in excess of two (2) consecutive
trading days; or
 
(d)    Intentionally Omitted
 
(e)    The registration statement for the underlying shares in the Equity Line
once effective fails to remain effective; or,
 
(f)    Any of the Company’s representations or warranties contained in this
Agreement were false when made; or,
 
(g)    The Company breaches this Agreement, and such breach, if and only if such
breach is subject to cure, continues for a period of five (5) business days.
 
(h)    an attachment or levy is made upon the Company’s assets having an
aggregate value in excess of twenty-five thousand dollars ($25,000) or a
judgment is rendered against the Company or the Company’s property involving a
liability of more than twenty-five thousand dollars ($25,000) which shall not
have been vacated, discharged, stayed or bonded pending appeal within ninety
(90) days from the entry hereof; or,
 
(i)    any change in the Company’s condition or affairs (financial or otherwise)
which in the Holder’s reasonable, good faith opinion, would have a Material
Adverse Effect; provided, however, that in the event that such failure is
curable, the Company shall have ten (10) business days to cure such failure; or,
 
3

--------------------------------------------------------------------------------


 
(j)    any Lien, except for Permitted Liens, created hereunder or under any of
the Transaction Documents for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest; or,
 
(k)    the indictment or threatened indictment of the Company, any officer of
the Company under any criminal statute, or commencement or threatened
commencement of criminal or civil proceeding against the Company or any officer
of the Company pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company.
 
(l)    the Company’s failure to pay any taxes when due unless such taxes are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been provided on the Company’s books; provided,
however, that in the event that such failure is curable, the Company shall have
ten (10) business days to cure such failure; or,
 
As used in this Section 4. 1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.
 
Section 4.2        Remedies. In the Event of Default, the Holder shall fully
enforce the Security Agreement and the Guarnaty, both defined below in Article
21.
 
For each and every Event of Default that has not been cured within five (5)
business days, as outlined in this Agreement, the Holder can exercise its right
to increase the Face Amount of the Note by ten percent (10%) as an initial
penalty. In addition, the Holder may elect to increase the Face Amount of the
Note by two and one-half percent (2.5%) as Liquidated Damages, compounded daily.
The Parties acknowledge that Liquidated Damages are not interest under the terms
of this Agreement, and shall not constitute a penalty.
 
In an Event of a Default has occurred hereunder, the Holder, at its sole
election, shall have the right, but not the obligation, to either:
 
a) Switch the Residual Amount to a three-year (“Convertible Maturity Date”),
eighteen percent (18%) interest bearing convertible debenture at the terms
described hereinafter (the "Convertible Debenture"). In the Event of Default,
the Convertible Debenture shall be considered closed (“Convertible Closing
Date”), as of the date of the Event of Default. If the Holder chooses to convert
the Residual Amount to a Convertible Debenture, the Company shall have twenty
(20) business days after notice of default from the Holder (the "Notice of
Convertible Debenture") to file a registration statement covering an amount of
shares equal to three hundred percent (300%) of the Residual Amount. Such
registration statement shall be declared effective under the Securities Act of
1933, as amended (the “Securities Act”), by the Securities and Exchange
Commission (the “Commission”) within sixty (60) business days the Convertible
Closing Date. In the event the Company does not file such registration statement
within twenty (20) business days of the Holder's request, or such registration
statement is not declared effective by the Commision under the Securities Act
within the time period described herein, the Residual Amount shall increase by
five thousand dollars ($5,000) per day. In the event the Company is given the
option for accelerated effectiveness of the registration statement, the Company
will cause such registration statement to be declared effective as soon as
reasonably practicable and will not take any action to delay the registration to
become effective. In the event that the Company is given the option for
accelerated effectiveness of the registration statement, but chooses not to
cause such registration statement to be declared effective on such accelerated
basis, the Residual Amount shall increase by five thousand dollars ($5,000) per
day commencing on the earliest date as of which such registration statement
would have been declared to be effective if subject to accelerated
effectiveness; or
 
4

--------------------------------------------------------------------------------


 
b) The Holder may increase the Payment Amount described under Article 1 to
fulfill the repayment of the Residual Amount and the Company shall provide full
cooperation to the Holder in directing funds owed to the Holder on any Put made
by the Company to the Investor. The Company agrees to diligently carry out the
terms outlined in the Equity Line for delivery of any such shares. In the event
the Company is not diligently fulfilling its obligation to direct funds owed to
the Holder from Puts to the Investor, as reasonably determined by the Holder,
the Holder may, after giving the Company two (2) business days advance notice to
cure the same, elect to increase the Face Amount of the Note by 2.5% each day,
compounded daily, in additional to and on top of additional remedies available
to the Holder under this Note.
 
Section 4.3    Conversion Privilege
 
(a)    The Holder shall have the right to convert the Convertible Debenture into
shares of Common Stock at any time following the Convertible Closing Date and
before the close of business on the Convertible Maturity Date. The number of
shares of Common Stock issuable upon the conversion of the Convertible Debenture
shall be determined pursuant to Section 4.4, but the number of shares issuable
shall be rounded up to the nearest whole share.
 
(b)    The Holder may convert the Convertible Debenture in whole or in part, at
any time and from time to time.
 
(c)    In the event all or any portion of the Convertible Debenture remains
outstanding on the Convertible Maturity Date (the "Debenture Residual Amount"),
the unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4.
 
Section 4.4    Conversion Procedure.
 
(a)    The Holder may elect to convert the Residual Amount in whole or in part
any time and from time to time following the Convertible Closing Date. Such
conversion shall be effectuated by providing the Company, or its attorney, with
that portion of the Convertible Debenture to be converted together with a
facsimile or electronic mail of the signed notice of conversion (the "Notice of
Conversion"). The date on which the Notice of Conversion is effective
("Conversion Date") shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronically mailed the Notice of
Conversion. The Holder can elect to either reissue the Convertible Debenture, or
continually convert the existing Debenture. Any Notice of Conversion faxed or
electronically mailed by the Holder to the Company on a particular day shall be
deemed to have been received no later than the previous business day (receipt
being via a confirmation of the time such facsimile or electronic mail to the
Company is received).
 
5

--------------------------------------------------------------------------------


 
(b)    Common Stock to be Issued. Upon the conversion of any Convertible
Debentures by the Holder, the Company shall instruct its transfer agent to issue
stock certificates without restrictive legends or stop transfer instructions,
if, at that time, the aforementioned registration statement described in Section
4.2 has been declared effective (or with proper restrictive legends if the
registration statement has not as yet been declared effective), in specified
denominations representing the number of shares of Common Stock issuable upon
such conversion. In the event that the Debenture is deemed saleable under Rule
144 of the Securities Exchange Act of 1933, the Company shall, upon a Notice of
Conversion, instruct the transfer agent to issue free trading certificates
without restrictive legends, subject to other applicable securities laws. The
Company is responsible to for all costs associated with the issuance of the
shares, including but not limited to the opinion letter, FedEx of the
certificates and any other costs that arise. The Company shall act as registrar
of the Shares of Common Stock to be issued and shall maintain an appropriate
ledger containing the necessary information with respect to each Convertible
Debenture. The Company warrants that no instructions have been given or will be
given to the transfer agent which limit, or otherwise prevent resale and that
the Common Stock shall otherwise be freely resold, except as may be set forth
herein or subject to applicable law.
 
(c)    Conversion Rate. The Holder is entitled to convert the Debenture Residual
Amount, plus accrued interest and penalties, anytime following the Convertible
Closing Date, at the lesser of either (i) seventy-five percent (75%) of the
lowest closing bid price during the fifteen (15) trading days immediately
preceding the Notice of Conversion, or (ii) 100% of the lowest bid price for the
twenty (20) trading days immediately preceding the Convertible Closing Date ("
Conversion Price"). No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded up to the nearest whole share.
 
(d)    Nothing contained in the Convertible Debenture shall be deemed to
establish or require the Company to pay interest to the Holder at a rate in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest required to be paid exceeds the maximum rate permitted by
governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess shall be returned with reasonable promptness by the Holder to the
Company. In the event this Section 4.4(d) applies, the Parties agree that the
terms of this Note shall remain in full force and effect except as is necessary
to make the interest rate comply with applicable law.
 
(e)    It shall be the Company's responsibility to take all necessary actions
and to bear all such costs to issue the Common Stock as provided herein,
including the responsibility and cost for delivery of an opinion letter to the
transfer agent, if so required. The Holder shall be treated as a shareholder of
record on the date the Company is required to issue the Common Stock to the
Holder. If prior to the issuance of stock certificates, the Holder designates
another person as the entity in the name of which the stock certificates
requesting the Convertible Debenture are to be issued, the Holder shall provide
to the Company evidence that either no tax shall be due and payable as a result
of such transfer or that the applicable tax has been paid by the Holder or such
person. If the Holder converts any part of the Convertible Debentures, or will
be, the Company shall issue to the Holder a new Convertible Debenture equal to
the unconverted amount, immediately upon request by the Holder.
 
6

--------------------------------------------------------------------------------


 
(f)    Within three (3) business days after receipt of the documentation
referred to in this Section, the Company shall deliver a certificate, for the
number of shares of Common Stock issuable upon the conversion. In the event the
Company does not make delivery of the Common Stock as instructed by Holder
within three (3) business days after the Conversion Date, the Company shall pay
to the Holder an additional five percent (5%) per day in cash of the full dollar
value of the Debenture Residual Amount then remaining after conversion,
compounded daily.
 
(g)    The Company shall at all times reserve (or make alternative written
arrangements for reservation or contribution of shares) and have available all
Common Stock necessary to meet conversion of the Convertible Debentures by the
Holder of the entire amount of Convertible Debentures then outstanding. If, at
any time, the Holder submits a Notice of Conversion and the Company does not
have sufficient authorized but unissued shares of Common Stock (or alternative
shares of Common Stock as may be contributed by stockholders of the Company)
available to effect, in full, a conversion of the Convertible Debentures (a
“Conversion Default,” the date of such default being referred to herein as the
“Conversion Default Date”), the Company shall issue to the Holder all of the
shares of Common Stock which are available. Any Convertible Debentures, or any
portion thereof, which cannot be converted due to the Company's lack of
sufficient authorized common stock (the “Unconverted Debentures”), may be deemed
null and void upon written notice sent by the Holder to the Company. The Company
shall provide notice of such Conversion Default (“Notice of Conversion Default”)
to the Holder, by facsimile, within one (1) business days of such default.
 
(h)    The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by .24
multiplied by the initial issuance price of the outstanding or tendered but not
converted Convertible Debentures held by the Holder where N = the number of days
from the Conversion Default Date to the date (the “Authorization Date”) that the
Company authorizes a sufficient number of shares of Common Stock to effect
conversion of all remaining Convertible Debentures. The Company shall send
notice (“Authorization Notice”) to the Holder that additional shares of Common
Stock have been authorized, the Authorization Date, and the amount of Holder’s
accrued Conversion Default Payments. The accrued Conversion Default shall be
paid in cash or shall be convertible into Common Stock at the conversion rate
set forth in the first sentence of this paragraph, upon written notice sent by
the Holder to the Company, which Conversion Default shall be payable as follows:
(i) in the event the Holder elects to take such payment in cash, cash payment
shall be made to the Holder within five (5) business days, or (ii) in the event
Holder elects to take such payment in stock, the Holder may convert at the
conversion rate set forth in the first sentence of this paragraph until the
expiration of the conversion period.
 
7

--------------------------------------------------------------------------------


 
(i)    The Company acknowledges that its failure to maintain a sufficient number
of authorized but unissued shares of Common Stock to effect in full a conversion
of the Convertible Debentures in full will cause the Holder to suffer
irreparable harm, and that the actual damages to the Holder will be difficult to
ascertain. Accordingly, the parties agree that it is appropriate to include in
this Agreement a provision for liquidated damages. The Parties acknowledge and
agree that the liquidated damages provision set forth in this section represents
the parties' good faith effort to quantify such damages and, as such, agree that
the form and amount of such liquidated damages are reasonable, and under the
circumstances, do not constitute a penalty. The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Convertible Debenture.
 
(j)    If, by the third (3rd) business day after the Conversion Date, any
portion of the shares of the Convertible Debentures have not been delivered to
the Holder and the Holder purchases, in an open market transaction or otherwise,
shares of Common Stock (the "Covering Shares") necessary to make delivery of
shares which would had been delivered if the full amount of the shares to be
converted had been delivered to the Holder, then the Company shall pay to the
Holder, in addition to any other amounts due to Holder pursuant to this
Convertible Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as
defined below). The "Buy In Adjustment Amount" is the amount equal to the
excess, if any, of (x) the Holder's total purchase price (including brokerage
commissions, if any) for the Covering Shares minus (y) the net proceeds (after
brokerage commissions, if any) received by the Holder from the sale of the Sold
Shares. The Company shall pay the Buy-In Adjustment Amount to the Holder in
immediately available funds within five (5) business days of written demand by
the Holder. By way of illustration and not in limitation of the foregoing, if
the Holder purchases shares of Common Stock having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
shares of Common Stock it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount which the Company will be required to pay to the Holder will
be $1,000.
 
Article 5    Additional Financing and Registration Statements
 
Section 5.1    The Company will not enter into any additional financing
agreements whether for debt or equity, without prior expressed written consent
from the Holder. The Company shall be permitted to complete a financing using
restricted stock, with no registration rights, and sellable only under Rule 144
of the 1933 Securities Act, as amended. Any monies raised under the financing
described herein shall be included in the calculation of the Threshold Amount as
outlined in Section 1.4
 
Section 5.2    The Company agrees that it shall not file any registration
statement which includes any of its Common Stock, including those on Form S-8,
until such time as the Note is paid off in full ("Lock-Up Period") or without
the prior written consent of the Holder.
 
8

--------------------------------------------------------------------------------


 
Section 5.3    If, at any time, while this Note is outstanding, the Company
issues or agrees to issue to any entity or person ("Third Party") for any reason
whatsoever, any common stock or securities convertible into or exercisable for
shares of common stock (or modify any such terms in effect prior to the
execution of this Note) (a "Third Party Financing"), at terms deemed by the
Holder to be more favorable to the Third Party, then the Company grants to the
Holder the right, at the Holder's election, to modify the terms of this Note to
match or conform to the more favorable term or terms of the Third Party
Financing. The rights of the Holder in this Section 5.3 are in addition to all
other rights the Holder has pursuant to this Note and the Security Agreement
between the Holder and the Company.
 
Section 5.4    During the period of time that this Note is in force, the
Company's shall use it's commercially reasonable best efforts, for its officers,
insiders, affiliates or other related parties shall refrain from selling any
Stock, with the exception of private transactions.
 
Violation of any Section under this Article 5 will result in an Event of Default
and the Holder may elect to take the action or actions outlined in Article 4.
 
Article 6    Notice.
 
Section 6.1    Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Note must be in writing and
will be deemed to have been delivered (i) upon delivery, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, so long as it is properly addressed. The
addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Joel Sens
Seawright Holdings
600 Cameron St
Alexandria, VA 22314
Telephone: 703-340-1629
Facsimile: 703-576-9888
 
With copy to:
 
If to the Holder:
 
Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
(617) 301-4700
(617) 249-0947
 
9

--------------------------------------------------------------------------------


 
Section 6.2    The Parties are required to provide each other with five (5)
business days prior notice to the other party of any change in address, phone
number or facsimile number.
 
Article 7    Time
 
Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday. A “business day” shall mean a day on
which the US Markets are open for a full day or half day of trading.
 
Article 8    No Assignment.
 
This Note and the obligations hereunder shall not be assigned, except as
otherwise provided herein.
 
Article 9    Rules of Construction.
 
In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender. The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof. Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company.
 
Article 10    Governing Law
 
The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.
 
Article 11    Disputes Subject to Arbitration
 
The parties to this Note will submit all disputes arising under it to
arbitration in Boston, Massachusetts before a single arbitrator of the American
Arbitration Association (“AAA”). The arbitrator shall be selected by application
of the rules of the AAA, or by mutual agreement of the parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts. No party to this agreement will challenge the jurisdiction or
venue provisions as provided in this section. Nothing in this section shall
limit the Holder's right to obtain an injunction for a breach of this Agreement
from a court of law.
 
10

--------------------------------------------------------------------------------


 
Article 12    Conditions to Closing
 
The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.
 
Article 13    Closing Costs
 
The Company agrees to pay for related expenses associated with the proposed
transaction of $15,000. This amount shall cover, but is not limited to, the
following: due diligence expenses, UCC-1 filing fees, document creation
expenses, closing costs, and transaction administration expenses. All such
structuring and administration expenses shall be deducted from the first
closing.
 
Article 14    Indemnification
 
In consideration of the Holder's execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company's other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnities") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.
 
11

--------------------------------------------------------------------------------


 
Article 15    Incentive Shares
 
In the event the Company has not paid the Face Amount of the Note in full on
December 6, 2007, the Company shall issue fifty thousand (50,000) shares of
unregistered, restricted Common Stock to the Holder as an incentive for the
investment ("Incentive Shares"). The Incentive Shares shall be issued and
delivered within two (2) days to the Holder. The Company's failure to issue the
Incentive Shares constitutes an Event of Default and the Holder may elect to
enforce the remedies outlined in Article 4. The Company's obligation to provide
the Holder with the Incentive Shares, as set forth herein, shall survive the
operation of the Agreement and any default on this obligation shall provide the
Holder with all rights, remedies and default provisions set forth in this Note,
or otherwise available by law. It shall be the Company's responsibility to take
all necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required.
 
Article 16    Use of Proceeds
 
The Company shall use the funds for general corporate purposes.
 
Article 17    Waiver
 
The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.
 
Article 18    Senior Obligation
 
The Company shall cause this Note to be senior in right of payment to all other
current or future debt of the Company. The Company warrants that it has taken
all necessary steps to subordinate its other obligations to the rights of the
Holder in this Note.
 
Article 19    Transactions With Affiliates
 
The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
during the Lock Up Period.
 
12

--------------------------------------------------------------------------------


 
Article 20    Equity Line Obligations
 
The Company shall use all commercially reasonable best efforts to have the
current registration statement (File Number: 333- ) become effective within
seventy-five (75) days from the date of this Note. The Company shall respond to
any and all SEC comments or correspondence, whether written or oral, direct or
indirect, formal or informal ("Comments"), within ten (10) business days of
receipt by the Company of such Comments. The Company shall cause the
Registration Statement relating to the Registrable Securities to become
effective no later than two (2) business days after notice from the SEC that the
Registration Statement has been cleared of all comments. Failure to do any
action outlined in this Article will result in an Event of Default and the
Holder may seek to take actions as outlined in Article 4.
 
Article 21    Security
 
The Holder shall have full right to exercise the Security Agreement between the
Company and the Holder dated June 20, 2007 (“Security Agreement”) and the
Secured Continuing Unconditional Guaranty between Joel Patrick Sens and the
Holder dated June 20, 2007 (“Guaranty”).
 
Article 22    Miscellaneous
 
Section 22.1    This Note may be executed in two or more counterparts, all of
which taken together shall constitute one instrument. Execution and delivery of
this Note by exchange of facsimile copies bearing the facsimile signature of a
party shall constitute a valid and binding execution and delivery of this Note
by such party. Such facsimile copies shall constitute enforceable original
documents.
 
Section 22.2    The Company warrants that the execution, delivery and
performance of this Note by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the Articles of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws or (ii) conflict with, or constitute a material default
(or an event which with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, contract, indenture
mortgage, indebtedness or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree, including United States federal and state securities
laws and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
“Principal Market”), applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected. Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws or their organizational charter or by-laws,
respectively, or any contract, agreement, mortgage, indebtedness,
 
13

--------------------------------------------------------------------------------


 
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations that would not individually or in the aggregate have a Material
Adverse Effect as defined below. The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, statute, ordinance, rule, order or regulation of any governmental
authority or agency, regulatory or self-regulatory agency, or court, except for
possible violations the sanctions for which either individually or in the
aggregate would not have a Material Adverse Effect. The Company is not required
to obtain any consent, authorization, permit or order of, or make any filing or
registration (except the filing of a registration statement) with, any court,
governmental authority or agency, regulatory or self-regulatory agency or other
third party in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, this Note in accordance with the terms
hereof or thereof. All consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. The Company and its Subsidiaries
are unaware of any facts or circumstances which might give rise to any of the
foregoing. The Company is not, and will not be, in violation of the listing
requirements of the Principal Market as in effect on the date hereof and on each
of the Closing Dates and is not aware of any facts which would lead to delisting
of the Common Stock by the Principal Market.
 
Section 22.3    The Company and its "Subsidiaries" (which for purposes of this
Note means any entity in which the Company, directly or indirectly, owns capital
stock or holds an equity or similar interest) are corporations duly organized
and validly existing in good standing under the laws of the respective
jurisdictions of their incorporation, and have the requisite corporate power and
authorization to own their properties and to carry on their business as now
being conducted. Both the Company and its Subsidiaries are duly qualified to do
business and are in good standing in every jurisdiction in which their ownership
of property or the nature of the business conducted by them makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Note, "Material Adverse Effect" means any material adverse effect
on the business, properties, assets, operations, results of operations,
financial condition or prospects of the Company and its Subsidiaries, if any,
taken as a whole, or on the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith, or on the
authority or ability of the Company to perform its obligations under the Note.
 
Section 22.4    Authorization; Enforcement; Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Note, and to issue this Note and
Incentive Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Note by the Company and the consummation by it of
the transactions contemplated hereby and thereby, including without limitation
the reservation for issuance and the issuance of the Incentive Shares pursuant
to this Note, have been duly and validly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders, (iii) this Note has been duly and
validly executed and delivered by the Company, and (iv) the Note constitutes the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
14

--------------------------------------------------------------------------------


 
Section 22.5    The execution and delivery of this Note shall not alter the
prior written agreements between the Company and the Holder. This Note is the
FINAL AGREEMENT between the Company and the Holder with respect to the terms and
conditions set forth herein, and, the terms of this Note may not be contradicted
by evidence of prior, contemporaneous, or subsequent oral agreements of the
Parties. The execution and delivery of this Note is done in conjunction with the
execution of the Security Agreement, as defined in Article 21.
 
Section 22.6    There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants, auditors and lawyers formerly or presently used by the Company,
including but not limited to disputes or conflicts over payment owed to such
accountants, auditors or lawyers.
 
Section 22.7    All representations made by or relating to the Company of a
historical nature and all undertakings described herein shall relate and refer
to the Company, its predecessors, and the Subsidiaries.
 
Section 22.8    The only officer, director, employee and consultant stock option
or stock incentive plan currently in effect or contemplated by the Company has
been submitted to the Holder or is described or within past filings with the
United States Securities and Exchange Commission. The Company aggress not to
initiate or institute any such plan or to issue stock options.
 
Section 22.9    The Company acknowledges that its failure to timely meet any of
its obligations hereunder, including, but without limitation, its obligations to
make Payments, deliver shares and, as necessary, to register and maintain
sufficient number of Shares, will cause the Holder to suffer irreparable harm
and that the actual damage to the Holder will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this Note a
provision for liquidated damages. The parties acknowledge and agree that the
liquidated damages provision set forth in this section represents the parties'
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and do not constitute a
penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this Note.
 
Section 22.10    In the event that any rules, regulations, interpretations or
comments from the SEC or other governing body, hinder any operation of this
Agreement or the underlying Transaction Documents dated September 12, 2005 the
Parties hereby agree that those specific terms and conditions shall be
negotiated on similar terms within five (5) business days, and shall not alter,
diminish or affect any other rights, duties or covenants in this Note and that
all terms and conditions will remain in full force and effect except as is
necessary to make those specific terms and conditions comply with applicable
rule, regulation, interpretation or Comment. Failure for the Company to agree to
such new terms, shall constitute and Event of Default herein, as outlined in
Article 4, and the Holder may elect to take actions as outlined in the Note.
 
15

--------------------------------------------------------------------------------


 
Article 23    Acknowledgements of the Parties.
 
Notwithstanding anything in this Debenture to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iv) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Holder effects any transactions in the securities of the Company.
 
* * *
 
[BALANCE OF PAGE LEFT BLANK INTENTIONALLY]
 
16

--------------------------------------------------------------------------------


 
Any misrepresentations shall be considered a breach of contract and an Event of
Default under this Agreement and the Holder may seek to take actions as
described under Article 4 of this Agreement.
 
IN WITNESS WHEREOF, the Company has duly executed this Note as of the date first
written above.
 
SEAWRIGHT HOLDINGS, INC.
 
By    /s/ Joel P. Sens                                                 
Name:   Joel P. Sens
Title:     Chief Executive Officer
 
DUTCHESS PRIVATE EQUITIES FUND, LTD.
 
By:   /s/ Douglas H. Leighton                                 
Name:   Douglas H. Leighton
Title:     Director
 
 
17